NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                          August 18, 2015

      Hon. Bennett Stahl                           Hon. Jonathan Pauerstein
      One Riverwalk Place, Suite 1800              755 E Mulberry Ave, Suite 200
      700 N. St. Mary's Street                     San Antonio, TX 78212-4285
      San Antonio, TX 78205                        * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Steven J. Pawlowski
      Shackelford, Melton & McKinley, LLP
      3333 Lee Parkway, Tenth Floor
      Dallas, TX 75231
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00713-CV
      Tr.Ct.No. 45,434
      Style:    Arcturus Corporation v. Espada Operating, LLC, Bengal Energy, L.P., Lee
                Roy Billington, Rodney Rolston and Mitchell K. Michelson


             Enclosed please find a copy of an order issued by this Court on this date.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.